Exhibit 10.2

 

UNIONBANCAL CORPORATION

 

BRIDGE AWARD AGREEMENT

 

This Agreement is made as of             , 2008, (the “Award Date”), between
UNIONBANCAL CORPORATION (the “Company” or “UNBC”) and «Agreement_Name»
(“Participant”).

 

WITNESSETH:

 

WHEREAS, the Company has adopted the UnionBanCal Corporation Bridge Plan (the
“Plan”) authorizing the grant of awards to eligible individuals in connection
with the performance of services for the Company and its Subsidiaries (as
defined in the Plan), subject to the closing of the merger of the Company with a
subsidiary of The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”) pursuant to an
Agreement and Plan of Merger between the Company and BTMU dated August 18, 2008
(the “Transaction”). The Plan, including the definition of terms, is
incorporated in this Agreement by reference and made a part of it.  In the event
of any conflict among the provisions of the Plan document and this Agreement,
the Plan document shall prevail; and

 

WHEREAS, the Company regards Participant as a valuable contributor to the
Company, and has determined that it would be to the advantage and interest of
the Company and its shareholders to grant to Participant the award provided for
in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, the parties to this Agreement hereby agree as
follows:

 

1.         Bridge Award.  Participant shall be eligible for payment of a Bridge
Award equal to $                subject to continued employment during the
Incentive Period beginning on the Award Date and ending on               , and
an award equal to $         subject to continued employment during the Incentive
Period beginning on              and ending on               .

 

2.         Payment of Bridge Awards.  If earned, the Bridge Award shall be paid
to Participant within 2-1/2 months following the end of the applicable Incentive
Period.  The Company shall, to the extent required by law, have the right to
deduct from any payments hereunder the amount of any federal, state or local
taxes required by law to be withheld.

 

3.         Designation of Beneficiaries.  On a form provided to the Company,
Participant may designate a beneficiary or beneficiaries to receive, in the
event of Participant’s death, all or part of any amounts to be distributed to
Participant under the Plan.

 

4.         Employee Rights.  Participant may not assign or transfer his or her
rights under the Plan except as expressly provided under the Plan. 
Participation in the Plan does not create a contract of employment, imply or
confer any other employment rights, or confer any ownership, security or other
rights to Company assets. The Bridge Award is a one-time, special award which is
not part of basic compensation or earnings for any purpose, including without
limitation the calculation of pension, 401(k) or other retirement benefits.

 

1

--------------------------------------------------------------------------------


 

5.         Termination of Employment or Leave of Absence.  Termination of
employment prior to the end of an Incentive Period (or before the commencement
of an Incentive Period) shall result in forfeiture of all opportunity to receive
a Bridge Award for that Incentive Period, except as provided below:

 

(a)           If Participant’s employment is terminated at any time during an
Incentive Period under circumstances which render Participant eligible for
severance benefits from the Company (and provided Participant has executed a
release agreement), Participant shall be eligible to receive payment of the
Bridge Award for that Incentive Period and for the subsequent Incentive Period,
if applicable.

 

(b)           If Participant’s employment is terminated at any time during an
Incentive Period by reason of death, Participant (or Participant’s beneficiary
or estate in the event of death) will be eligible to receive a pro rata Bridge
Award for that Incentive Period based on the time employed during that Incentive
Period, rounded to the nearest complete month, but will not be eligible to
receive a Bridge Award for the subsequent Incentive Period, if applicable.

 

(c)           Payment of a Bridge Award under this Section 5(a) shall be made
within 2-1/2 months following the employment termination date.

 

The Company shall also have discretion to reduce the amount of a Bridge Award on
a pro rata basis to reflect periods of time during an Incentive Period when
Participant is on a leave of absence of more than sixty (60) days.

 

6.         Mandatory Arbitration.  Any dispute arising out of or relating to
this Agreement, including its meaning or interpretation, shall be resolved
solely by arbitration before an arbitrator selected in accordance with the
rules of the American Arbitration Association.  The location for the arbitration
shall be in San Francisco, Los Angeles or San Diego as selected by the Company
in good faith. Judgment on the award rendered may be entered in any court having
jurisdiction.  The party the arbitrator determines is the prevailing party shall
be entitled to have the other party pay the expenses of the prevailing party,
and in this regard the arbitrator shall have the power to award recovery to such
prevailing party of all costs and fees (including attorney fees and a reasonable
allocation for the costs of the Company’s in-house counsel), administrative
fees, arbitrator’s fees and court costs, all as determined by the arbitrator. 
Absent such award of the arbitrator, each party shall pay an equal share of the
arbitrator’s fees.  All statutes of limitation which would otherwise be
applicable shall apply to any arbitration proceeding under this paragraph.  The
provisions of this paragraph are intended by Participant and the Company to be
exclusive for all purposes and applicable to any and all disputes arising out of
or relating to this Agreement.  The arbitrator who hears and decides any dispute
shall have jurisdiction and authority only to award compensatory damages to make
whole a person or entity sustaining foreseeable economic damages, and, shall not
have jurisdiction and authority to make any other award of any type, including
without limitation, punitive damages, unforeseeable economic damages, damages
for pain, suffering or emotional distress, or any other kind or form of
damages.  The remedy, if any, awarded by the arbitrator shall be the sole and
exclusive remedy for any dispute which is subject to arbitration under this
paragraph.

 

2

--------------------------------------------------------------------------------


 

7.         California Law.  The Plan and this Agreement shall be construed and
enforced according to the laws of the State of California to the extent not
preempted by the federal laws of the United States of America.

 

8.         Section 409A.  If payment of a Bridge Award is due upon a termination
of employment, and the Company determines that the award is nonqualified
deferred compensation subject to Section 409A of the Internal Revenue Code, then
for purposes of determining the timing of the payment, “termination of
employment” shall mean a “separation from service” as defined under
Section 409A.  In addition, if Participant is a “specified employee” (as defined
under Section 409A) at the of such separation from service, payment shall be
delayed until six months and one day following such separation from service (or,
if earlier, Participant’s death) if the Company determines that such delayed
payment is required in order to avoid a prohibited distribution under
Section 409A(a)(2) of the Internal Revenue Code.

 

9.         Entire Agreement.  The Plan and this Agreement constitute the entire
agreement between the Company and Participant pertaining to the subject matter
hereof, and supersedes all prior or contemporaneous written or verbal agreements
and understandings between the parties in connection therewith.  Participant
acknowledges that this Agreement is subject to the closing of the Transaction. 
If the Transaction is not consummated, this Agreement shall be null and void and
no amounts shall be payable to Participant hereunder.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.  Participant also hereby acknowledges receipt of a
copy of the UnionBanCal Corporation Bridge Plan.

 

UnionBanCal Corporation

 

 

By:

 

 

 

 

 

 

Participant Signature

 

 

 

 

 

 

 

 

«Agreement_Name»

«EmpNo»

 

Participant Printed Name

Employee #

 

3

--------------------------------------------------------------------------------